382 U.S. 32 (1965)
JONES & LAUGHLIN STEEL CORP.
v.
GRIDIRON STEEL CO.
No. 123.
Supreme Court of United States.
Decided October 18, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Walter J. Blenko, Walter J. Blenko, Jr., and Richard F. Stevens for petitioner.
Robert J. Fay for respondent.
PER CURIAM.
The petition for writ of certiorari to the Court of Appeals for the Sixth Circuit is granted, and the judgment dismissing petitioner's appeal to that court is reversed. The time limited by 28 U.S. C. § 2107 and Fed. Rule Civ. Proc. 73 for the filing of the notice of appeal from the judgment appealed from was 30 days. However, Fed. Rule Civ. Proc. 6 (a), as amended, provides that in computing the period, "[t]he last day of the period so computed shall be included, unless it is a Saturday, a Sunday, or a legal holiday, in which event the period runs until the end of the next day which is not a Saturday, a Sunday, or a legal holiday." Since the thirtieth day following entry of the judgment appealed from was Saturday and the notice of appeal was filed the following Monday, we hold that the filing of the notice of appeal was timely. The provision of Rule 6 (a) was not *33 made inapplicable by the order of the Court of Appeals directing that the District Court Clerk's offices be open for business on Saturday mornings. The case is remanded to the Court of Appeals for further proceedings consistent with this opinion.
It is so ordered.